NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



CHRISTOPHER PARSONS,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D13-5715
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 13, 2015.

Appeal from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender,
and Alisa Smith, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed without prejudice to the filing of an appropriate Florida Rule of

Criminal Procedure 3.850 motion in the trial court. See Robinson v. State, 659 So. 2d
472 (Fla. 2d DCA 1995).



KELLY, BLACK, and SLEET, JJ., Concur.




                                        -2-